Citation Nr: 1432147	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  05-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 7, 2012.

2.  Entitlement to an increased disability rating for PTSD, rated as 50 percent disabling from June 7, 2012.

3.  Entitlement to an increased disability rating for diabetes mellitus, type II, rated as 20 percent disabling prior to November 16, 2012.

4.  Entitlement to an increased disability rating for diabetes mellitus, type II, rated as 40 percent disabling from November 16, 2012.

5.  Entitlement to an increased disability rating for diabetic retinopathy and cataracts, rated as 30 percent disabling.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 through June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2003, August 2004, and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In the September 2003 rating decision, the RO denied the Veteran's April 2003 claim for an increased disability rating for diabetes mellitus, type II, rated at that time as 20 percent disabling.  The Veteran subsequently perfected a timely appeal of that decision.

In the August 2004 rating decision, the RO granted service connection for PTSD, effective from March 18, 2004 with a 30 percent initial disability rating.  In that same rating decision, the RO also granted a higher disability rating of 30 percent for diabetic retinopathy and cataracts, effective from February 12, 2004.  From this decision, the Veteran has also perfected an appeal, asserting entitlement to a higher initial disability rating for PTSD and a higher disability rating for diabetic retinopathy and cataracts.

Finally, in the March 2005 rating decision, the RO granted service connection for bilateral hearing loss, effective from January 30, 2002, with a noncompensable (zero percent) initial disability rating.  The Veteran also perfected an appeal as to this decision, asserting entitlement to a higher initial disability rating.

The Veteran testified during a September 2006 Travel Board hearing.  A transcript of this testimony is associated with the claims file.

In November 2007, the Board remanded the issues on appeal for further claims development, to include:  providing the Veteran with VCAA notice; obtaining records for additional treatment received by the Veteran at the VA Medical Center (VAMC) in Northport, New York from April 2005; obtaining records for additional treatment received by the Veteran at the Vet Center in North Babylon, New York from April 2005; obtaining the Veteran's VA vocational rehabilitation folder; affording the Veteran VA examinations of his PTSD, diabetes mellitus, type II, and diabetic retinopathy and cataracts; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  Efforts to comply with this remand action were undertaken by the Appeals Management Center (AMC) in Washington. D.C. and the matter was returned to the Board.

The Board remanded the matter again in November 2010 for additional development, to include:  obtaining records for additional treatment received by the Veteran at the Northport VAMC since January 2008; obtaining records for additional treatment received at the North Babylon Vet Center since February 2008; obtaining records pertinent to the Veteran's application for FMLA benefits, to include the September 2003 decision and pertinent medical records; obtaining the determination made with respect to the Veteran's claim for workers' compensation benefits; obtaining clarification from the Veteran regarding his purported lawsuit against the City of New York; arranging the Veteran to undergo VA examinations of his hearing loss, diabetes mellitus, type II, and eyes; and readjudication of the issues on appeal by the AOJ.

Again, the AMC made efforts to perform the directed development action.  Consistent with the Board's remand, the Veteran was provided a December 2010 letter which asked the Veteran to provide VA Form 21-4142 releases for information pertinent to his request for FMLA benefits and his claim for workers' compensation benefits.  He was also asked to provide additional information concerning his purported lawsuit against the City of New York.  Also, the Veteran was asked to identify the names and addresses for any health care providers who provided him with any additional or previously unidentified treatment.  Nonetheless, the Veteran did not respond with any of this requested information.  In the meantime, records for additional VA treatment received by the Veteran through January 2012 were obtained and associated with the claims file.  Records for treatment received at the Vet Center through July 2008 were also obtained.  VA examinations of the Veteran's diabetes mellitus, type II, eyes, and work capacity were performed in January 2011.  Neither the Veteran nor his representative identified any other previously unobtained evidence.

During the course of the post-remand development following the Board's November 2010 remand, VA notified the Veteran in a June 2012 letter that the Veterans Law Judge who presided over his September 2006 Board hearing was no longer employed by the Board.  Pursuant to 38 CFR 20.717, the Veteran was given the opportunity to request a new Board hearing, to be held before a currently sitting member of the Board.  In a response received later that month, the Veteran declined such a hearing.

Subsequently, in October 2012, the Board determined that still additional claims development was required and once again remanded this matter.  The Board directed that on remand, VA make further efforts to obtain records pertinent to the Veteran's request for FMLA benefits, to include the September 2003 decision; obtain the records pertinent to the Veteran's workers' compensation claim; obtain clarification from the Veteran as to his purported lawsuit against the City of New York; arrange the Veteran to undergo new VA examinations of his hearing loss, diabetes mellitus, eyes, and a social and industrial survey to determine whether the Veteran was precluded by his service-connected disabilities from securing and maintaining a substantially gainful occupation.

Again, the directed development actions were performed by the AMC.  During the course of the post-remand development, the AMC issued an April 2013 rating decision which granted a higher 40 percent disability rating for diabetes mellitus, type II, effective from November 16, 2012.  In a separate June 2013 rating decision, the RO also granted a higher 50 percent disability rating for PTSD, effective from June 7, 2012.  The Board notes, however, that the Veteran has not indicated satisfaction with the partial grants provided in the AMC's rating decisions.  Indeed, in an Informal Hearing Presentation received by VA in May 2014, the Veteran's representative expressed that the Veteran wished to pursue his claims for higher disability ratings for diabetes and PTSD.  Under the circumstances, the Board presumes that the Veteran is seeking the maximum available benefits for his claims concerning diabetes and PTSD and thus maintains jurisdiction as to those issues, and all associated staged periods related thereto.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board finds that the development action directed in the prior remands have been performed, and is prepared to proceed with its de novo consideration of this matter.

As a final preliminary matter, the Board notes that this appeal initially included the issue of the Veteran's entitlement to an increased disability rating for tinnitus and a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The Veteran's claim for a higher disability rating for tinnitus was dismissed by the Board in November 2007 as the Veteran had withdrawn his appeal with respect to that issue.  A TDIU was granted effective from March 1, 2004, in the AMC's June 2013 rating decision.  In the aforementioned May 2014 Informal Hearing Presentation, the Veteran's representative noted that the Veteran had not taken issue with the effective date assigned for the grant of TDIU.  As the Veteran is satisfied with the RO's grant of a TDIU to include the effective date assigned, the issue of entitlement to a TDIU does not remain on appeal before the Board.

FINDINGS OF FACT

1.  For all relevant periods prior to June 7, 2012, the Veteran's PTSD was manifested by depression, anxiety, flashbacks, memory problems, sleep disturbances marked by nightmares, intrusive thoughts, anhedonia, feelings of hopelessness and helplessness, poor impulse control, and anger outbursts which were generally controlled and improved by treatment and medication and correlated to assigned Global Assessment of Functioning (GAF) scale scores which ranged consistently from 55 to 62.

2.  For all periods from June 7, 2012, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, marked by symptoms which include:  depressed mood, anxiety, restricted affect, mild short-term memory loss, impaired concentration, sleep disturbances marked by inability to fall and stay asleep, detachment and estrangement from others, and having physiological responses to internal and external cues which symbolized or resembled an aspect of the Veteran's traumatic events.

3.  For all relevant periods prior to November 16, 2012, the Veteran's diabetes mellitus, type II was managed by a combination of insulin, oral medications, and a restricted diet; however, did not require regulation of activities or result in weight loss or ketoacidosis or hypoglycemic episodes which required hospitalization or twice monthly visits for monitoring by his diabetic care provider.

4.  For all periods from November 16, 2012, the Veteran's diabetes mellitus, type II was managed by a combination of insulin taken three times per day, restricted diet, and regulation of activities; however, did not result in weight loss or ketoacidosis or hypoglycemic episodes which required hospitalization or twice monthly visits for monitoring by his diabetic care provider.

5.  The Veteran's diabetic retinopathy and cataracts were treated by right eye cataract surgery in February 2004 and left eye cataract surgery in November 2010.

6.  Prior to the Veteran's February 2004 right eye cataract surgery, the Veteran's corrected visual acuity was no worse than 20/30 in both eyes.

7.  Since the Veteran's February 2004 right eye cataract surgery, the Veteran's corrected visual acuity has been no worse than 20/40 in the right eye and 20/50 in the left eye.

8.  At all times relevant to this appeal, the Veteran's hearing loss has been manifested by no more than Level II hearing in the right ear and Level III hearing in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD, prior to June 7, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 50 percent for PTSD, from June 7, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, prior to November 16, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

4.  The criteria for a disability rating in excess of 40 percent for diabetes mellitus, type II, from November 16, 2012, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

5.  The criteria for a disability rating in excess of 30 percent for diabetic retinopathy and cataracts have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.951, 4.75, 4.76, 4.76a, 4.79, 4.83a, 4.84a, Diagnostic Codes 6027, 6028, 6029 (effective prior to December 10, 2008).

6.  The criteria for a compensable disability rating for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issues concerning the Veteran's entitlement to a higher initial disability rating for PTSD and a higher disability rating for bilateral hearing loss, the Veteran was never provided the notice described above prior to the RO's August 2004 rating decision which granted the Veteran's claim for service connection for PTSD or the March 2005 rating decision which initially adjudicated the Veteran's claim for a higher disability rating for hearing loss.  Nonetheless, the Board notes that a January 2008 letter, which was mailed to the Veteran in accordance with the Board's November 2007 remand, did provide the Veteran with the notice described above in relation to the Veteran's PTSD and hearing loss claims.  After issuance of this notice, the issues of the Veteran's entitlement to a higher initial disability rating for PTSD and a higher disability rating for bilateral hearing loss were readjudicated by the agency of original jurisdiction in a June 2009 supplemental statement of the case.  Hence, to the extent that one may argue that the Veteran was prejudiced by VA's failure to provide the Veteran with the legally mandated notice prior to the August 2004 rating decision, any such prejudice is cured by the January 2008 notice letter and subsequent June 2009 readjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In relation to the Veteran's claims for higher disability ratings for diabetes and diabetic retinopathy and cataracts, letters mailed to the Veteran in July 2003 and March 2004 respectively, notified the Veteran of the evidence necessary to substantiate his claims and the respective rights and responsibilities of the Veteran and VA in obtaining such evidence.  Neither the July 2003 nor the March 2004 letter, however, provided the Veteran with notice as to the assignment of disability ratings and effective dates in accordance with Dingess.  Again, however, the aforementioned post-remand January 2008 letter did provide the Veteran with the notice required under Dingess in relation to his claims concerning diabetes and diabetic retinopathy and cataracts.  After issuance of this letter, and after the Veteran was given an opportunity to respond, the issues of the Veteran's entitlement to higher disability ratings for diabetes and diabetic retinopathy and cataracts were readjudicated in the June 2009 supplemental statement of the case.  Again, to the extent that the Veteran may have been prejudiced by VA's failure to provide the notice prescribed under Dingess, any such prejudice is remedied by the subsequent January 2008 notice and June 2009 readjudiction.  See Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, Vet Center treatment records, VA vocational rehabilitation file, and hearing transcript have been obtained and associated with the record.  To the extent that VA has made multiple requests to the Veteran for information pertinent to the whereabouts of records related to his FMLA leave request, workers' compensation claim, and purported lawsuit against the City of New York, the Veteran has not responded with any additional information or records.  The Board admonishes that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of any response from the Veteran in relation to VA's multiple post-remand requests for information concerning additional evidence, VA is not obliged to undertake further efforts to locate the records relating to the Veteran's FMLA leave request, workers' compensation claim, and lawsuit against the City of New York.  Rather, the Board will simply adjudicate the issues remaining on appeal based upon the evidence that is currently of record.

VA examinations of the Veteran's PTSD, diabetes, diabetic retinopathy and cataracts, and hearing loss were conducted in June 2002, February 2003, August 2003, September 2003, April 2004, May 2004, January 2005, November 2008, December 2008, January 2011, November 2011, November 2012, December 2012, and May 2013.  Moreover, VA has not received any additional evidence since the most recent examinations for each disability which indicates that the Veteran's condition for his disabilities have changed such as to warrant the scheduling of a new VA examination.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  PTSD, prior to June 7, 2012

For all periods relevant to this appeal, the Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides the rating criteria specifically for PTSD.  DC 9411 requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).  For the period prior to June 7, 2012, the Veteran's PTSD has been rated as 30 percent disabling pursuant to the General Formula.

Under the General Formula, a 30 percent disability rating is assigned where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Here, the evidence relevant to the appeal period prior to June 7, 2012 includes records for VA treatment beginning in March 2004.  At that time, the Veteran sought psychiatric evaluation and treatment following a reported incident in which he became enraged and "almost killed a NYC police officer had [he] not been restrained by his son."  The Veteran also reported that he was unable to sleep at night because of nightmares related to his experiences in Vietnam.  He stated that he yelled at his spouse and other family members.  Occupationally, he reported that he had been working as a truck driver for an air delivery service, but was injured at work and was presently receiving workers' compensation benefits.  A mental status examination performed at that time indicated ideas of reference, obsessions, intrusive thoughts and flashbacks, feelings of hopelessness and helplessness, and poor impulse control.  A GAF score of 59 was assigned.  Subsequent mental status examinations performed during VA treatment in May and June of 2004 indicated similar mental status findings and assigned GAF scores of 55 and 60 respectively.

During a May 2004 VA examination, the Veteran elaborated in terms of his occupational functioning that he had injured his back on the job and had not worked as a truck driver since February 2004 because of his back injury.  Again, he stated that he was currently receiving workers' compensation benefits for his work-related back injury.  Socially, the Veteran reported that he was living with his spouse and that he had two adult children.  He described that his social life was limited primarily to his family, but did state that he enjoyed activities such as riding motorcycles before his work-related back injury.  Overall, he described his level of social functioning as being "relatively good."

Subjectively reported symptoms included depression which lasted for weeks at a time, anhedonia, lethargy, inability to recall events from Vietnam, nightmares related to events in Vietnam, problems controlling his temper, and feeling emotionally distant in his relationship with others.  A mental status examination revealed mildly dysphoric mood, moderately impaired long-term and short-term memory, and impaired concentration.  Overall, the examiner opined that the Veteran's symptoms did not indicate significant social or occupational impairment.  A GAF score of 62 was assigned and the examiner expressed his belief that this score was consistent with the Veteran's symptoms of depressed mood, lethargy, anhedonia, occasional nightmares and sleep disturbance, irritability, and reported distress at being unable to recall events from his active duty service.

Contemporaneous with the foregoing VA treatment and VA examination, the Veteran was also receiving psychiatric therapy at the Vet Center, where he reported similar symptoms, including depression, problems with anger, impaired memory, problems dealing with crowds and loud noises, and emotional numbness.

Subsequent mental status examinations performed during VA treatment received by the Veteran through December 2004 continued to indicate the foregoing symptoms, albeit improved by medication.  In that regard, the Veteran reported during VA treatment in August 2004 that he was feeling better and having less anhedonia with improved motivation.  A GAF score of 60 was assigned at that time.  During September 2004 VA treatment, he stated that he did not intend to return to his job as a truck driver because of his back problems but indicated interest in obtaining a "clerical or administrative" job.  In October 2004, the Veteran reported that he was sleeping better overall, although still experiencing nightmares and flashbacks.

During a January 2005 VA examination, the Veteran reported that, although he had not worked since February 2004 due to problems in his back, he did have absences from work and occasional conflicts with his bosses prior to the back injury due to his PTSD.  Overall, regarding his current social functioning, he stated that he did not have any changes in his social functioning since his prior May 2004 examination.  Notably, he stated that he was largely confined to his home, but attributed this to the severity of his back injury.

In discussing his symptoms, the Veteran reported to the examiner that his psychiatric medications had improved his mood and decreased his irritability.  A mental status examination revealed mildly depressed mood, constricted and congruent affect, some difficulty with short-term memory demonstrated by inability to recall three words after one minute, and insomnia.  The Veteran expressly denied having any panic attacks, phobias, obsessive thoughts, ritualistic behavior, or inability to perform activities of daily living due to his psychiatric symptoms.  Overall, the examiner opined that the Veteran was demonstrating mild PTSD symptoms with only minor impairment of social and occupational functioning.  A GAF score of 62 was assigned.  The examiner concluded further that the Veteran's PTSD symptoms were less likely than not preventing the Veteran from maintaining either sedentary or physical employment.

During his September 2006 Travel Board hearing, the Veteran testified that he was experiencing overall improvement in his PTSD symptoms.  In that regard, he stated that counseling with his psychiatrist and prescribed medications had brought him "from a very dark place."  Still, he endorsed current symptoms which included short-term memory loss which caused him to forget making stops on his route when he was working as a truck driver.

Records for subsequent VA treatment through August 2008 show that repeated mental status examinations indicated persistent short-term memory impairment but were otherwise normal.  During treatment in October 2006, the Veteran reported that he felt that he was doing well on medications.  A GAF score of 58 was assigned at that time.  During treatment in August 2007, he reported that he had just returned from an annual two week vacation with his family and that he enjoyed being in the company of his children and grandchildren.  A mental status examination performed at that time was entirely normal.  Subsequent mental status examinations performed in 2008 continued to reveal persistent short-term memory loss, but were otherwise normal.  GAF scores of 55 were assigned.  Records for counseling received contemporaneously by the Veteran at the Vet Center indicate similar symptoms.

During a November 2008 VA examination, the Veteran reported that he still was not working due to his work-related back condition.  Socially, he reported that he was living with his spouse and that he saw three of his four children regularly.  He also stated that he babysat his grandchildren on weekends, walked his dog several times a day, and went on annual camping trips.  He described his relationships with his spouse and children as stable and loving.  Still, the Veteran indicated a tendency to withdraw, stating that he did not engage in activities such as going out to dinner or the movies with his spouse and that he tended to stay in his room during periods of depression.

With regard to his current symptoms, the Veteran reported depression and anger in relation to his pending VA disability claims.  He also reported having a poor memory and stated that he was experiencing frustration in relation to his work-related neck and back pain.  He stated that he was still receiving outpatient psychiatric treatment and stated that he had generally normal sleep patterns and good control of his temper.  A mental status examination revealed mildly anxious mood with congruent affect and thought content.  Despite complaints of impaired memory and concentration, demonstrated concentration and short-term recall were characterized by the examiner as being adequate.  Indeed, no other abnormalities were noted during the mental status examination.  The examiner reviewed neuropsychological testing that was performed in 2005 and noted that symptoms of forgetfulness and depression were attributable to the Veteran's PTSD.  The examiner also attributed symptoms of infrequent thoughts and memories related to Vietnam, increased arousal, restricted affect, and having no sense of the future to the Veteran's PTSD.  Overall, the examiner opined that these symptoms were mild in severity and were not consistent with interference with substantial employment; although the examiner acknowledged that it is at least as likely as not that depression and impaired concentration and memory would "have some adverse impact on regular employment.  In that regard, the examiner noted that it is impossible to assess the specific effects on substantial employment given that the Veteran had not been employed since 2004.  A GAF score of 61 was assigned.

VA treatment records from February 2009 through June 2009 continued to show that mental status examinations were indicative of short-term memory loss but no other abnormal mental status findings.  These records show ongoing GAF scores of 55.  A mental status examination performed during VA treatment in October 2009 revealed that the Veteran had a blunted affect and impaired concentration.  Notwithstanding these new mental status findings, the Veteran's GAF score remained unchanged at 55.

During a VA social and industrial survey and examination performed in January 2011, the Veteran reported that he was involved with the American Legion and that he rode motorcycles with the patriot guard.  He reported that he still babysat his grandchildren on weekends but that he often removed himself from participation because he found exposure to children irritating.  Still, he described his relationship with his spouse as "okay" and reported that he continued to engage in activities such as spending time on his computer, walking his dog several times a day, and riding his motorcycle.  Occupationally, he indicated that he still was not working.  He indicated that he loved his job as a truck driver, although he did not get along with his bosses.  Although it is unclear as to whether a full mental status examination was performed, the examining licensed social worker assigned a GAF score of 55.

Subsequent VA treatment records through 2012 show that the Veteran continued to be followed periodically for psychiatric evaluation.  These records do not indicate any mental status changes in relation to the examinations performed during previous VA treatment.  Similarly, they reflect ongoing GAF scores of 55.

Upon careful consideration of the foregoing evidence and the applicable laws and regulations, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for PTSD for any period prior to June 7, 2012.  In that regard, the evidence shows that, during the part of the appeals period at issue, the Veteran's PTSD was manifested by symptoms which include depression, anxiety, flashbacks, memory problems, sleep disturbances marked by nightmares, intrusive thoughts, anhedonia, feelings of hopelessness and helplessness, poor impulse control, and anger outbursts which were generally controlled and improved by treatment and medication.  The evidence shows that, overall, these symptoms were improved and managed by treatment and medications and that the Veteran enjoyed a relatively high level of social functioning marked by strong and enriching relationships with his family and a high activity level which included vacations with his family, involvement in the American Legion, riding his motorcycle, and caring for and walking his dog.  Although the Veteran reported having problems with his bosses and that short-term memory impairment attributable to his PTSD affected his functioning as a truck driver, the evidence shows that the Veteran had not worked since February 2004 due primarily to a work-related and non-service-connected back injury.  Overall, the Veteran's subjectively reported and objectively noted symptoms, demonstrated social functioning, and demonstrated activity level appears to be consistent with a level of occupational and social impairment marked by decrease in work efficiency and intermittent periods of inability to perform his occupational tasks (although functioning satisfactorily with routine behavior, self-care, and normal conversation).

By contrast, the evidence does not demonstrate a disability picture that is consistent with a disability rating higher than 30 percent under the General Formula. In that regard, the Board acknowledges that the Veteran appears to demonstrate some degree of social impairment marked by isolative behavior marked by withdrawing from his family and remaining in his room during periods of depression.  Nonetheless, given the Veteran's overall level of social functioning as described above, the Board is not inclined to conclude that the evidence shows that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  Moreover, the Board notes that the Veteran's PTSD simply was not manifested by any of the symptoms which are characteristic of a disability rating higher than 30 percent under the General Formula.  Although the Board is mindful that correct application of the General Formula requires strict adherence to the symptoms listed for each available disability rating, certainly, the absence of symptoms identified under the General Formula for ratings higher than 30 percent would be indicative that the Veteran's overall disability picture is not consistent with the assignment of a rating higher than 30 percent prior to June 7, 2012. 

The Board also notes that, generally, the Veteran's GAF scores prior to June 7, 2012 range consistently from 55 to 62.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). According to the DSM-IV, a GAF score falling in the range of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well while having some meaningful interpersonal relationships.  A GAF score falling in the range of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be, and has been considered, in arriving at a decision.  Based upon the evidence, the Board finds that the GAF scores in the record appear to be consistent with the Veteran's symptoms and overall level of social and occupational functioning, and in turn, are entirely consistent with the 30 percent disability rating already assigned for the period before June 7, 2012.

Based upon the foregoing evidence, the Board finds that the Veteran's symptomatology is not consistent with the assignment of a disability rating higher than 30 percent prior to June 7, 2012.  To that extent, this appeal is denied.  

	B.  PTSD, from June 7, 2012

For the period from June 7, 2012, the Veteran's PTSD has been rated as 50 percent disabling, pursuant to the General Formula.

The pertinent evidence for the appeal period at issue consists essentially of VA examinations performed in December 2012 and May 2013.  Although the record also contains records for VA treatment received by the Veteran through June 2013, these records do not indicate any mental status findings or subjective complaints of symptoms which depart significantly from those reported and noted during the May 2013 examination.

During a December 2012 VA social and industrial survey and examination, the Veteran reported symptoms of depression.  In describing his social life, he stated that he had a very strong relationship with his current spouse of 35 years and described his spouse as being his primary support person.  He also reported that he had a strong bond with his four adult children and his grandchildren.  Still, he continued to describe himself as being "not very social" and that he "stays in a lot."  Occupationally, the Veteran alleged that memory problems were hindering him from being re-trained for another line of work.  The examiner appears to concur with the Veteran's assertions.  A mental status examination performed at that time was grossly normal despite complaints by the Veteran of impaired memory and notably guarded behavior throughout the interview.  Once again, a GAF score of 55 was assigned.

During the May 2013 VA examination, the Veteran denied having any significant changes in his social functioning.  In that regard, he continued to report having a stable, albeit emotionally distant, relationship with his spouse and that he continued to see his children regularly.  He reported that he still enjoyed activities such as spending time on his computer, walking his dog several times a day, and going on annual vacations to the Pocono Mountains with his family.  Occupationally, he reported that he was unemployed; however, alleged for the first time that his depression was preventing him from working, despite reporting previously that he was unable to work due to his non-service-related back problems.  Concerning his current treatment, the Veteran stated that he was going to occasional "widely spaced" psychiatric treatment.

During the mental status examination, the examiner noted symptoms which included depressed mood, anxiety, mild memory loss (such as forgetting names, directions, or recent events), difficulty concentrating, difficulty falling and staying asleep, restricted range of affect, detachment and estrangement from others, and re-experiencing his in-service stressors by having physiological responses to internal and external cues which symbolized or resembled an aspect of the traumatic events.  Overall, the examiner determined that the Veteran's symptoms were causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  A GAF score of 59 was assigned.

Although the record also contains records for VA treatment received by the Veteran through June 2013, these records do not indicate any mental status findings or subjective complaints of symptoms which depart significantly from those reported and noted during the May 2013 examination.

In view of the foregoing evidence, the Board concludes that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD for any period from June 7, 2012.  In that regard, the evidence shows that, during the part of the appeals period at issue, the Veteran's PTSD was manifested by symptoms which include: depressed mood, anxiety, restricted affect, mild short-term memory loss, impaired concentration, sleep disturbances marked by inability to fall and stay asleep, detachment and estrangement from others, and having physiological responses to internal and external cues which symbolized or resembled an aspect of the Veteran's traumatic events.  Similar to the period preceding June 7, 2012, the evidence shows that, despite these symptoms, the Veteran continued to maintain stable and enriching relationships with his family while maintaining a relatively active lifestyle which continued to include walking his dog several times a day, seeing his family on a regular basis, and annual family vacations.  Overall, the Veteran's subjectively reported and objectively noted symptoms, demonstrated social functioning, demonstrated activity level, and apparent occupational impairment noted during the December 2012 social and industrial survey appear to depict an overall disability picture which is consistent with a level of occupational and social impairment marked by reduced reliability and productivity.

The evidence does not, however, show a disability picture which warrants the assignment of a disability rating higher than 50 percent from June 7, 2012.  In that regard, the Board acknowledges that the Veteran's PTSD appears to have been manifested by worsening short-term memory loss which was impacting the Veteran's ability to receive re-training.  Nonetheless, the extent of social functioning and the activity level maintained by the Veteran is simply not consistent with occupational and social impairment that is productive of deficiencies in work, school, and family relations, as contemplated for a higher 70 percent disability rating.  Moreover, the Veteran's PTSD simply was not manifested by any of the symptoms which are characteristic of a disability rating higher than 50 percent under the General Formula.  Again, the Board notes that the GAF scores of 59 which were assigned during the December 2012 and May 2013 VA examinations are essentially consistent with the Veteran's symptomatology and disability level and are not wholly inconsistent with the assignment of a 50 percent disability rating..  In view of the same, the Board concludes that the Veteran's overall disability picture is best characterized by the criteria for a 50 percent rating for the period from June 7, 2012.

Based upon the foregoing evidence, the Board finds that the Veteran's symptomatology is not consistent with the assignment of a disability rating higher than 50 percent from June 7, 2012.  To that extent, this appeal is denied.

	C.  Diabetes Mellitus, Type II, prior to November 16, 2012

In this case, the Veteran's claim for an increased disability rating in excess of 20 percent for diabetes mellitus, type II, was received by VA in April 2003.

The Veteran's diabetes has been rated in accordance with 38 C.F.R. § 4.120, Diagnostic Code 7913, which provides specific rating criteria for diabetes mellitus.  Under those criteria, a 20 percent disability rating is assigned for diabetes mellitus that has required insulin and a restricted diet, or; has required oral hypoglycemic agent and a restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus that has required insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is awarded where diabetes mellitus has required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum schedular 100 percent disability rating is assigned where diabetes mellitus has required more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119.  Mindful of the foregoing, the Board notes again that separate disability ratings are already in effect for the Veteran for peripheral neuropathies of the lower extremities, erectile dysfunction, and diabetic retinopathy and cataracts.

Upon careful and thorough review and consideration of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the Veteran's diabetes mellitus, type II, prior to November 16, 2012, is not warranted in this case.

The pertinent evidence includes a May 2002 private treatment record from Dr. B.D.F., which shows that the Veteran was being followed for diabetes and had been advised to watch his diet more strictly.  Notably, the record reflects that the Veteran declined to take insulin or to increase the dosage of his oral medications at that time.

During a June 2002 VA examination, the Veteran reported that he was having a hypoglycemic reaction approximately once a month; however, did not report any history of hospitalization.  He also denied being on a restricted diet or experiencing any weight changes.  In describing his current treatment, he reported that he was seeing his diabetic care provider once every three months while taking Glyburide once a day.  A physical examination performed at that time was grossly normal.  The examiner concluded that the Veteran's diabetes was being controlled by medication without any complications.

VA treatment records dated March 2003 show that the Veteran's diabetes was being controlled at that time by a combination of oral medications and regular dosages of insulin.  The Veteran weighed 234 pounds.  Subsequent records from September 2003 show that the Veteran returned at that time to have his diabetes re-evaluated.  Records from that treatment do not reflect any changes in the Veteran's status or diabetes treatment plan.

During a September 2003 VA examination, the Veteran reported that he was having one hypoglycemic reaction per month, but denied requiring hospitalization.  He stated that he was on a restricted diet which entailed avoiding sugars and carbohydrates.  He denied having any weight loss or weight gain.  In terms of his treatment, he reported that he was also treating his diabetes with oral hypoglycemics and insulin and that he was seeing his diabetic care provider once every three months.  Neurologic and cardiac examinations were normal.  Examinations of the skin, feet, and lower extremities were also normal.  The Veteran weighed 233.5 pounds.

VA treatment records through October of 2004 show that the Veteran was followed approximately once every two months for his diabetes.  These records do not show any changes in the Veteran's diabetes treatment.  Physical findings over that time were unremarkable, except noted weight gain by the Veteran from 225 to 240 pounds.

During a January 2005 VA general examination, the Veteran complained primarily of symptoms related to his back and did not make any express complaints in relation to his diabetes.  A physical examination revealed that the Veteran continued to weigh 240 pounds.  The examiner noted that the Veteran's diabetes was being well-controlled and did not interfere with the Veteran's occupation.

VA treatment records from February 2006 show that the Veteran was taking insulin three times per day as well as oral medications.  Blood sugar levels measured at home reportedly ranged from 100 to the 120's.  Subsequent VA treatment records through November 2008 show that the Veteran was seen irregularly, but on average approximately once every two or three months.  The corresponding records do not reflect any changes in the Veteran's treatment and show that the Veteran gained additional weight; during VA treatment in October 2008, he weighed 253.8 pounds.

In November 2008, the Veteran was afforded a new VA examination of his diabetes.  At that time, he denied having any recent hypoglycemic reactions or ketoacidosis.  He also denied having any restriction of activity secondary to diabetes.  He reported that he was on a restricted diet which included avoiding carbohydrates and stated that he had lost five to 10 pounds in the last year.  In describing his treatment, the Veteran stated that he was seeing his diabetic care provider once every three months.  He stated that he was taking insulin three times a day and that his blood sugar level was maintained in the range of 140-150.  A physical examination was grossly normal.  The Veteran weighed 246 pounds.  The examiner opined that the Veteran's insulin-controlled diabetes was not affecting his activities of daily living and did not affect his occupation.

Subsequent VA treatment records through 2010 show no gross changes in the Veteran's treatment or condition.  In March 2010, he reported that his weight was stable since October 2009, when he intentionally lost 15 to 20 pounds.  Indeed, the Veteran was weighed at 238 pounds.  Treatment records from July 2010 note that the Veteran was still taking insulin three times a day and following a strict diet.

During a January 2011 VA examination, the Veteran once again denied having any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  He also denied having any fluctuations of weight.  He stated that he was being maintained on a low-carbohydrate diet and that he was seen by his diabetic care provider once every three or four months.  He reported that he had been taking insulin since 2002 to manage his diabetes.  On physical examination, the Veteran weighed 240 pounds.  No specific medical abnormalities were noted by the examiner.  Fasting blood sugars were noted as ranging generally from 100 to 140 and being less than 200 during the day.  Overall, the examiner observed that the Veteran's diabetes was being managed by insulin.  He opined further that the Veteran's diabetes was not affecting his activities of daily living or occupation.

Overall, the evidence shows that, for all periods preceding November 16, 2012, the Veteran's diabetes was well-managed by a combination of insulin, oral medications, and restricted diet.  Although the Veteran reported the occurrence of hypoglycemic reactions during his June 2002 and September 2003 VA examinations, he has specifically and consistently denied ever being hospitalized.  Indeed, there is no reference or other indication in any of the treatment records of any hospitalization.  Similarly, the Veteran's treatment records show that the Veteran was followed less than once a month for his diabetes, and indeed, the Veteran reported during his VA examinations that treatment for his diabetes was no more frequent than once every three months.  Further, the evidence shows that the Veteran did not experience any weight loss, other than loss of 15 to 20 pounds in 2009, which the Veteran explained as being intentional.

In view of the foregoing evidence, the Veteran's diabetes mellitus, type II does not meet the criteria for a disability rating higher than 20 percent for the period before November 16, 2012.  To that extent, this appeal is denied.

	D.  Diabetes Mellitus, Type II, from November 16, 2012

For the period from November 16, 2012, the Veteran's diabetes has been rated as 40 percent disabling, pursuant to 38 C.F.R. § 4.119, DC 7913.  Upon review and consideration of the evidence, the Board concludes that the Veteran's diabetes does not meet the criteria for a higher disability rating for that period.

The pertinent evidence consists of a November 2012 VA examination, during which the Veteran reported that he was still injecting himself with insulin three times a day.  For the first time, he reported that he was required to regulate his activities by required exercise and remaining near his home in order to maintain proper medication.  According to the Veteran, he was seeing his diabetic treatment provider less than twice a month.  On examination, the Veteran was noted for having an enlarged liver, enlarged abdominal lymph nodes, and loss of balance.  Overall, the examiner concluded that the Veteran's diabetes did impair the Veteran in his occupation because he was unable to drive cross-country due to his dependence on insulin.  In a May 2013 addendum, the VA examiner clarified that the Veteran's dependence on insulin likely limited the Veteran's truck driving opportunities due to applicable laws and regulations forbidding the use of insulin by truck drivers.

The evidence shows that, from November 16, 2012, the Veteran's diabetes continued to be managed with insulin which was taken three times per day, restricted diet, and regulation of activities.  Nonetheless, the evidence continues to show that the Veteran has not experienced any hypoglycemic reactions or ketoacidosis, or, that he was hospitalized at any time for his diabetes.  Similarly, there is no indication in the November 2012 VA examination or in the VA treatment records through June 2013 that the Veteran has experienced any weight loss.

In view of the foregoing evidence, the Veteran's diabetes mellitus, type II does not meet the criteria for a disability rating higher than 40 percent for the period from November 16, 2012.  To that extent also, this appeal is denied.

	E.  Diabetic Retinopathy and Cataracts

The Veteran's claim for an increased disability rating for diabetic retinopathy and cataracts was received by VA in February 2004.  Throughout the course of this appeal, the Veteran's eye disability has been rated as being 30 percent disabling, pursuant to 38 C.F.R. § 4.79, DC 6028 (2007).  This rating has been in effect since February 12, 2004.

The criteria for rating eye disabilities were amended effective December 10, 2008, but these amended criteria govern only in cases where the claim was filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  As noted above, the claim for an increased rating in this instance was received in February 2004. Therefore, the rating criteria revised effective December 10, 2008, are not applicable here.

Under DC 6027, preoperative traumatic cataracts were rated on impairment of vision, and postoperative traumatic cataracts were rated on impairment of vision and aphakia.  38 C.F.R. § 4.84a, DC 6027 (2008).  Under DC 6028, cataracts, senile and others, were to be rated based upon impairment of visual acuity and aphakia.  38 C.F.R. § 4.84a, DC 6028 (2008).

Under the pre-revised version of the eye disability rating criteria, aphakia was rated under DC 6029, which provided a minimum 30 percent rating for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, DC 6029 (effective prior to December 10, 2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078 (2008). 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076 (2008). 

A 50 percent disability rating is warranted for: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; or (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; and (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100.  38 C.F.R. 4.84a, Diagnostic Codes 6073, 6076 (2008).

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; and (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6072, 6075 (2008).

A 100 percent disability rating is warranted for corrected visual acuity to 5/200, bilaterally.  38 C.F.R. § 4.84, Diagnostic Code 6071 (2008).

Under the provisions of DC 6070, a 30 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/40.  38 C.F.R. § 4.84a, DC 6070 (2008).  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, DC 6066 (2008). 

Turning to impairment of field vision, the Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost, and this is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The normal total is 500 degrees.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

Upon careful review and consideration of the evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for diabetic retinopathy and cataracts for any period pertinent to this appeal.

VA treatment records from February 2003 reflect complaints by the Veteran of blurred vision and that he was required to hold reading material close to his face.  An examination revealed 20/30 visual acuity in both eyes.

During an August 2003 VA examination, the Veteran continued to complain of blurred right eye vision and a sensation that he felt as though he was looking through a black screen.  Once again, demonstrated corrected vision was 20/30 in the right eye and 20/20 in the left eye.  No evidence of diplopia was seen, although scattered dot hemorrhages were seen in both eyes after dilation.

In February 2004, the Veteran underwent surgery to remove a cataract from his right eye.  A subsequent optometric evaluation performed in April 2004 revealed 20/20 corrected vision in both eyes.  An examination of the cornea and irises was normal.

During VA examination in January 2005, the Veteran was again reporting blurred vision in his left eye; however, demonstrated 20/20 corrected vision in both eyes.  Again, no evidence of diplopia or visual field defects as seen.  Motility was full in both eyes.  After dilation, small dot hemorrhaging and miscroaneurysms were seen in both eyes.  Trace cataracts were also seen in the left eye.  The examiner diagnosed moderate nonproliferative diabetic retinopathy in both eyes, but without signs of significant macular edema.  The examiner also opined that given the Veteran's 20/20 corrected vision in both eyes at fear and near and in the absence of any significant visual field defects, his visual status should not be affecting his employability or ability to perform his activities of daily living.

During VA treatment in April 2005, the Veteran complained that he was having difficulty reading his computer screen, even while wearing glasses.  Once again, however, an optometric examination revealed 20/20 vision in both eyes.

A comprehensive optometric examination performed in April 2006 reflects complaints of blurred vision, this time in the Veteran's right eye.  Tests for visual acuity revealed 20/40 corrected vision in the right eye and 20/25 vision in the left eye.  Again, no other abnormalities were noted.  A follow-up examination of the Veteran's eyes, performed in May 2007 did not reveal any different findings.

During VA treatment in February 2008, the Veteran complained that he was seeing black shadows in his left eye which impaired his peripheral vision.  Visual acuity tests actually indicated improved vision relative to previous tests performed in April 2006 and May 2007.  In that regard, demonstrated corrected vision was 20/20 in the right eye and 20/25 in the left eye.  Once again, no other abnormalities were seen.

Follow-up treatment performed in July 2008 indicated worsened 20/50 vision in the left eye, while visual acuity in the right eye remained at 20/20.  The same findings are noted in a September 2008 VA treatment record.

During a November 2008 VA examination, the Veteran reported blurred left eye vision, but denied other symptoms such as pain, redness, or swelling.  During the examination, the Veteran demonstrated uncorrected visual acuities in the right eye of 20/30 at far and 20/80 at near.  Corrected right eye visual acuities were 20/20 at far and near.  Uncorrected visual acuities in the left eye were 20/60 at far and 20/100 at near.  Corrected left eye visual acuities were 20/25 at far and 20/20 at near.  Again, no evidence of diplopia or visual field deficits were seen.  After dilation, traced scattered microaneurysms and dot hemorrhages were seen in the right eye.  Resolving hemorrhages were also seen in the left eye.  A cataract was noted on the left eye.  The examiner diagnosed mild diabetic retinopathy in both eyes with multiple hemorrhages located in the retina of the left eye and a very small hemorrhage in the right eye which did not affect the vision in the right eye.  Overall, the examiner determined that the condition in the right eye was mild and stable.  He opined further that an exact determination as to the current severity of the left eye could not be made because of the hemorrhaging attributable to vein occlusion which was not a result of the Veteran's diabetes.  The examiner also concluded that there was a current cataract in the left eye which was productive of 20/25 corrected vision.  The examiner concluded further that, given the Veteran's corrected visual acuity, there were no visual problems that would affect his ability to secure and follow a substantially gainful occupation.

Re-examination of the eyes in October 2010 revealed that the uncorrected visual acuity had worsened to 20/200 in the left eye.  In November 2010, the Veteran underwent left eye cataract surgery.

During VA examination of the eyes in January 2011, the Veteran continued to deny having any symptoms such as pain, swelling, distortion or enlargement of images, history of hospitalizations or surgery other than for two cataracts surgeries, or incapacitating episodes attributable to eye disease.  Demonstrated visual acuity in the right eye included uncorrected vision of 20/40 at far and 20/80 at near.  Corrected right eye vision was 20/20 at far and near.  Visual acuity in the left eye included uncorrected vision of 20/50 at far and 20/80 at near.  Corrected left eye vision was also 20/20 at far and near.  An examination of muscle function did not reveal any evidence of diplopia.  Visual fields in both eyes were full.  After dilation, an examination of the retinas continued to reveal scattered microaneurysms and dot hemorrhages in each eye.  The examiner diagnosed nonproliferative diabetic retinopathies in both eyes.  Overall, the examiner opined that this condition was not affecting the Veteran's vision.  Although, the examiner noted, the Veteran had a past history of vein occlusion in the left eye in 2008, he did not have a recurrence of vein occlusion.  Moreover, the examiner noted, the left eye vein occlusion is a condition closely associated with hypertension and are not related to diabetic retinopathies or cataracts.  In that regard, the examiner noted that the Veteran did have a medical history of hypertension.  Hence, the examiner appears to conclude, the Veteran's left eye vein occlusion, and any visual loss or loss of eye function associated with it, are not manifestations of the Veteran's service-connected diabetic retinopathy or cataracts.

During a December 2012 VA examination, the Veteran demonstrated uncorrected right eye vision of 20/40 at distance and 20/100 at near.  Corrected right eye vision was 20/40 at distance and near.  Uncorrected left eye visual acuity included 20/50 at distance and 20/100 at near.  Corrected left eye vision was 20/40 at distance and near.  Pupils were round and reactive to light.  No evidence of diplopia was seen.  Visual fields were full.  After dilation, microaneurysms were seen in both eyes, as well as post-cataract surgery changes to the intraocular lenses.  Overall, the examiner diagnosed mild diabetic retinopathies in both eyes with history of cataracts and post-cataract removal changes.  Notably, no specific subjective complaints relative to vision or the eyes are noted.

In view of the foregoing evidence, the Board finds that the Veteran's diabetic retinopathy and cataracts themselves have not been productive of any loss of visual acuity.  In that regard, the evidence shows that, prior to the Veteran's February 2004 right eye cataract surgery, the Veteran's corrected visual acuity was no worse than 20/30 in both eyes.  The evidence shows further that, after the February 2004 right eye cataract surgery the Veteran's corrected visual acuity has been no worse than 20/40 in the right eye and 20/50 in the left eye.  To the extent that the November 2008 VA examiner opined that the extent of the severity of the diabetic retinopathy and cataracts could not be determined for the left eye because of hemorrhaging caused by a vein occlusion, the January 2011 VA examiner clarified that the left eye vein occlusion likely had no relationship to the Veteran's diabetic retinopathy and cataracts.  Notwithstanding the fact that any vision loss attributable to the left eye vein occlusion would have had no relationship to the Veteran's diabetic retinopathy and cataracts, as noted above, the examiner noted that the Veteran had 20/20 corrected vision in his left eye with no other visual defects.

Overall, the visual acuity demonstrated by the Veteran does not correlate to the assignment of a disability rating higher than 30 percent under the visual acuity criteria.  Accordingly, the Board concludes that the Veteran is not entitled to a disability rating in excess of 30 percent for diabetic retinopathy and cataracts.  To that extent also, this appeal is denied.

	F.  Bilateral Hearing Loss

In his claims submissions, the Veteran alleges generally that he is entitled to a higher disability rating for bilateral hearing loss.  During his September 2006 Board hearing, he testified that he had difficulty hearing amidst background noise, and as an example, stated that he had difficulty hearing his spouse's voice in a restaurant setting.  

Disability ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination and pursuant to the applicable criteria. Ratings for hearing impairment range from noncompensable to 100 percent, depending on demonstrated organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, considered together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (expressed as Hertz ).  As a vehicle for determining the degree of disability due to hearing impairment, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  The Board points out that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  Under this regulation, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  As shown in the discussion below, however, audiometric testing performed over the course of the pertinent appeal period in this case has not shown the existence of an exceptional pattern of hearing impairment.  Hence, the Veteran's hearing acuity level, for all periods relevant to this appeal, must be determined by application of Table VI and Table VII.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The function of Table VI is to permit VA to assign a Roman numerical designation of impaired efficiency for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. § 4.85(b).

After the proper Roman numerical designation has been determined for each ear, VA must then determine the appropriate disability rating by application of 38 C.F.R. § 4.85(h), Table VII.  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e)

Mindful of the foregoing, the Board now turns to the pertinent evidence in this case, which includes the findings from a June 2002 VA examination.  During that examination, the Veteran reported generally that he was experiencing hearing loss, but apparently did not elaborate upon how his hearing loss was affecting his activities of daily living.  Speech discrimination testing revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.  Audiometric testing at that time revealed the following pure tones:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
25
30
LEFT
20
20
35
35

Nonetheless, the examiner opined that the findings from the audiometric testing were of questionable reliability because the speech discrimination scores were depressed in view of the demonstrated pure tone results.  

The Veteran was afforded another VA examination of his hearing in February 2003.  Again, the Veteran complained generally of hearing loss, but did not elaborate as to how his hearing loss was affecting his daily and occupational functioning.  Demonstrated speech recognition ability at that time was 92 percent in both ears.  Audiometric pure tones were as follow:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
10
15
LEFT
15
10
25
40

Based upon the foregoing audiometric results, the averages of the pure tone thresholds shown during the examination were 14 decibels in the right ear and 23 decibels in the left ear.  Under Table VI, the hearing loss demonstrated by the Veteran during the February 2003 VA examination equates to Level I hearing loss in both ears.  Application of these roman numerical designations to Table VII correlates to a noncompensable disability rating.

During a January 2005 VA examination, the Veteran demonstrated speech recognition ability of 96 percent in his right ear and 92 percent in his left ear.  Demonstrated audiometric pure tones included:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
15
20
LEFT
20
15
35
40

The calculated averages of the pure tone thresholds shown above are 18 decibels in the right ear and 28 decibels in the left ear.  Again, these values equate to Level I hearing loss in both ears under Table VI which, as noted above, correlates to a noncompensable disability rating.

During a VA examination in November 2008, the Veteran demonstrated speech recognition abilities of 84 percent in his right ear and 92 percent in his left ear.  Audiometric testing revealed the following pure tone thresholds:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
30
35
LEFT
20
20
40
50

The averages of the foregoing pure tone thresholds are 28 decibels in the right ear and 33 decibels in the left ear.  The examiner opined that the Veteran's hearing loss did not interfere with his ability to secure and follow a substantially gainful occupation.  Under Table VI, the audiometric findings from the November 2008 VA examination are equivalent to Level II hearing in the right ear and Level I hearing in the left ear.  Under Table VII, these Roman numeral designations again yield a noncompensable disability rating.  Notably, this examination was performed by the examiner without the benefit of review of the Veteran's claims file.  Similarly, no opinion was given as to the extent that the Veteran's hearing loss was affecting his daily and occupational functioning.

The following month, in December 2008, the Veteran was afforded a new VA audiological examination.  This time, the claims file was provided to the examiner and the examiner did review the claims file in conjunction with the examination.  During the examination, the Veteran demonstrated speech recognition ability of 96 percent in his right ear and 94 percent in his left ear.  Demonstrated audiometric pure tones included:


HERTZ

1000
2000
3000
4000
RIGHT
15
25
25
25
LEFT
20
20
35
50

Based upon the foregoing audiometric results, the averages of the pure tone thresholds shown during the examination were 23 decibels in the right ear and 31 decibels in the left ear.  The examiner opined that the Veteran's hearing loss did not interfere with his ability to secure and follow a substantially gainful occupation; however, did not elaborate as to the basis of this opinion.  Under Table VI, the audiometric findings from the December 2008 VA examination are equivalent to Level I hearing in both ears, which under Table VII, correlates to a noncompensable disability rating.

During a January 2011 VA examination, the Veteran reported that he was experiencing difficulty hearing while in the presence of background noise.  Demonstrated speech recognition ability included 96 percent in his right ear and 80 percent in his left ear.  Demonstrated audiometric pure tones included:


HERTZ

1000
2000
3000
4000
RIGHT
20
25
35
40
LEFT
20
25
45
55

Based upon the foregoing audiometric results, the averages of the pure tone thresholds shown during the examination were 30 decibels in the right ear and 36 decibels in the left ear.  The examiner opined that the Veteran's hearing loss significantly affected the Veteran's occupational functioning, but did not interfere with his activities of daily living.  Again, no explanation or rationale is provided for this opinion or as to why the hearing loss would have affected the Veteran's occupational functioning while not affecting his activities of daily living.  Under Table VI, the audiometric findings from this examination are equivalent to Level I hearing in the right ear and Level III hearing in the left ear.  Applying Table VII once again, these assigned Roman numeral ratings still correlate to a noncompensable disability rating.

In December 2012, the Veteran was given another VA examination to reassess the severity of his hearing loss.  At that time, the Veteran demonstrated speech recognition ability of 96 percent in his right ear and 92 percent in his left ear.  Demonstrated pure tones included:


HERTZ

1000
2000
3000
4000
RIGHT
20
20
30
45
LEFT
20
20
50
55

Based upon the foregoing audiometric results, the averages of the pure tone thresholds shown during the examination were 29 decibels in the right ear and 36 decibels in the left ear.  The examiner opined that the Veteran's hearing loss certainly affected the Veteran's occupational and daily functioning due to reported difficulty hearing among background noise; nonetheless, the examiner concluded that there is no indication that the Veteran's hearing loss prevented him from working or performing his activities of daily living.

As noted previously, the evidence also includes records for VA treatment received by the Veteran through June 2013.  These records show that the Veteran was issued hearing aids in April 2011; however, do not indicate any other treatment for the Veteran's hearing loss or audiometric testing.

The evidence contains consistent complaints by the Veteran of difficulty hearing and having conversations amidst background noise.  Indeed, hearing aids were issued beginning in April 2011 to assist with such difficulties.  The Board is sympathetic to the Veteran's assertions and in no way discounts the day to day challenges that the Veteran experiences because of his bilateral hearing loss.  However, the Board must reiterate and emphasize that the assignment of disability ratings for hearing impairment is derived by the mechanical application explained and applied above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable disability rating for hearing loss for any time period relevant to the Veteran's appeal.

To the extent that the Veteran has reported hearing problems that are marked by difficulty hearing amidst background noise, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

Notably, the January 2011 VA examiner opined that the Veteran's hearing loss was significantly affecting his ability to perform in his occupation, though not interfering with his activities of daily living.  Similarly, the December 2012 VA examiner opined that the Veteran's hearing loss was affecting his occupational and daily functioning in some way because he was unable to hear amidst background noise.  Similarly, although the VA examinations performed from 2002 through 2008 do not expressly discuss functional and occupational limitations caused by the Veteran's hearing loss, the Board notes that the Veteran did contemporaneously report during his 2006 Board hearing that he was having difficulty hearing amidst background noise.  This testimony, combined with similar complaints made by the Veteran during his 2011 and 2012 VA examinations would indicate that the Veteran's inability to hear among background noise has been a persistent functional limitation throughout the course of this appeal.  Under the circumstances, the Board finds that the VA examination reports from 2002 through 2012 are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this regard, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, which last revised the rating criteria for hearing loss, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Even after acknowledging the above, the Board notes that the evidence does not show an exceptional pattern of hearing loss, such as to warrant application of Table VIA.

Therefore, the difficulties caused by the Veteran's hearing loss are contemplated in the defined regulations and rating criteria.  The mere fact that the Veteran's hearing loss disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Based upon the foregoing, the evidence does not support the assignment of a compensable initial disability rating for bilateral hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	G.  Other Considerations

The Board has considered the potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they have been expressly raised by the Veteran.  Schafrath, 1 Vet. App. at 594.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  A discussion of the same in relation to the Veteran's bilateral hearing loss is discussed above.  Further, as to the Veteran's PTSD, diabetes, and diabetic retinopathy and cataracts, the Board also finds that the record does not show that the symptomatology associated with those disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Under similar analysis as that undertaken above in relation to the Veteran's hearing loss, the Board concludes that the first prong under Thun has also not been met in relation to the Veteran's PTSD, diabetes, and diabetic retinopathy.  In that regard, the evidence in this case for these disabilities does not show such an exceptional disability picture which renders the available schedular ratings for those disabilities inadequate.

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability level and symptomatology that are attributable to the Veteran's PTSD, diabetes, and diabetic retinopathy and cataracts.  As discussed above, higher schedular disability ratings are available under the applicable criteria, however, the Veteran's disability simply is not consistent with the criteria for a rating higher than that already contemplated.  As such, it cannot be said that the available schedular ratings for the Veteran's disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD, diabetes, and diabetic retinopathy have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board has also considered whether further "staged" disability ratings for the Veteran's disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the Veteran's disabilities on appeal.



ORDER

An initial disability rating in excess of 30 percent for PTSD, prior to June 7, 2012, is denied.

A disability rating in excess of 50 percent for PTSD, from June 7, 2012, is denied.

A disability rating in excess of 20 percent for diabetes mellitus, type II, prior to November 16, 2012, is denied.

A disability rating in excess of 40 percent for diabetes mellitus, type II, from November 16, 2012, is denied.

A disability rating in excess of 30 percent for diabetic retinopathy and cataracts is denied.

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


